Citation Nr: 1022908	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-29 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition, to include a rheumatic heart condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include impetigo


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION


The Veteran served on active duty from February 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that also appealed from the September 2007 
rating decision was a claim of entitlement to service 
connection for bilateral hearing loss.  That claim was 
granted in a March 2010 rating decision.  Accordingly, as 
this matter was fully resolved in the Veteran's favor, it is 
no longer before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims of entitlement to service connection for a heart 
condition on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision issued in March 1946 denying service 
connection for a heart condition and for a skin disorder 
identified as impetigo, is final.

2.  Concerning the claim to reopen service connection for a 
heart condition, the evidence associated with the claims file 
subsequent to the March 1946 rating decision is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating on the merits.

3.  Concerning the claim to reopen service connection for a 
skin disorder (to include impetigo), the evidence associated 
with the claims file subsequent to the March 1946 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the service connection and does not raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1946 wherein the 
RO denied the service connection claim for a heart condition 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2009).

2.  Evidence received since the final March 1946 wherein the 
RO denied the service connection claim for a skin disorder 
characterized as impetigo is not new and material; the claim 
is not reopened and remains denied.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his application to 
reopen service connection claims for a heart condition and a 
skin disorder in a May 2007 letter, which included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been submitted to the VA for 
the first time.  Material evidence was explained as evidence 
relating to the reason the claim was previously denied.  The 
letter further informed the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating the claims.  The letter also described what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials of the claims.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the application to reopen 
the previously denied claims for a heart condition and a skin 
disorder.  Kent, 20 Vet. App. at 10.

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his underlying 
service connection claims (on the merits) in a letter dated 
in April 2007 wherein he was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining relevant records from 
any Federal agency, which may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the Veteran that VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include records from State or local governments, private 
doctors and hospitals, or current or former employers. 
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran was also been provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in the April 2007 letter.  Subsequent 
adjudication of the claims on appeal was undertaken in 
Supplemental Statements of the Case (SSOC) issued in November 
2009 and March 2010.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records (STRs) and 
post-service VA and private treatment records were obtained.  
The Veteran was afforded a VA examination in 2007 in 
connection with the service connection claim for a skin 
disorder.

With respect to the service connection claim for a heart 
condition, VA has no specific duty to conduct an examination 
with respect to claims on appeal requiring the presentation 
of new and material evidence to reopen them because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence).  
As will be explained herein, the service connection claim for 
a heart condition is being reopened and an examination is 
requested as explained further in the remand below.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claims being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Claims

The Veteran seeks service connection for a heart condition to 
include a rheumatic heart condition, and for a skin disorder, 
to include impetigo.  Service connection for both of these 
conditions was previously denied in a rating action dated in 
March 1946.  The Veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  
He filed to reopen those claims in April 2007.

Upon thorough review of the adjudicatory documents upon which 
this appeal is based, it appears that the RO reopened the 
claim for a heart condition and considered the claim on the 
merits, but did not reopen the claim for a skin disorder.  
Regardless of the RO's disposition of these issues, the 
question of whether new and material evidence has been 
received to reopen a previously denied claim is a 
jurisdictional matter that must be considered before 
adjudication of the merits of the claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the reasons set 
forth below, the proper characterization of the issues is 
whether new and material evidence has been received with 
which to reopen service connection claims for a heart 
condition and a skin disorder.  Because of the jurisdictional 
nature of this question and the fact that all reasonable VCAA 
notice and assistance has been provided consistent with Kent 
v. Nicholson, 20 Vet. App. 1 (2006) in the manner described 
earlier herein, the Veteran is not prejudiced by this action.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new 
and material evidence has not been submitted, it is improper 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Also applicable are the following provisions pertinent to the 
underlying service connection claim.  Service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions cardiovascular-renal disease, 
although not otherwise established as incurred in or 
aggravated by service, are manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2009).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

        A. New and Material Evidence - Heart Condition

The evidence on file and considered at the time of the March 
1946 rating decision primarily consists of the Veteran's 
STRs.  An induction examination report of February 1942 
revealed that an evaluation of the cardiovascular system was 
normal with functional tachycardia.  When evaluated in 
November 1942, a systolic murmur was noted and the history 
indicated that the Veteran had been treated for rheumatic 
fever when he was 12 years old.  The discharge examination 
report of November 1945 revealed a history of rheumatic 
fever, which existed prior to service, with dyspnea and 
palpitation on exertion.  It was noted that the Veteran had 
been on limited service because of his heart.    

The March 1946 rating action reflects that service connection 
for a heart condition was denied, as this was not found on 
physical examination at the time of discharge from service.  
The Veteran was advised of that decision in March 1946 and 
did not appeal it.  

Evidence added to the file since the 1946 rating decision 
includes VA medical records dated from 2003 to 2007.  An 
entry dated in May 2003 notes a medical history of coronary 
artery disease (CAD) and hypertension.  The Veteran denied 
having chest pain or shortness of breath.  Examination of the 
heart revealed S1 and S2 - present; and a regular heart rate 
and rhythm with no murmurs.  The assessments included 
hypertension.  When evaluated again in January and December 
2005, the Veteran denied having palpitations, chest pain or 
shortness of breath.  Examination of the heart revealed 
normal S1 and S2 with no murmurs.  The assessments included 
hypertension.  When evaluated in December 2006 a heart murmur 
was noted.  The impressions included hypertension and mitral 
valve disorder.  

In a statement provided by the Veteran dated in June 2007, he 
reported that he was told by a battalion surgeon during 
service that he had a rheumatic heart condition.  

Also on file are private medical records of Dr. B. dated from 
1993 to 2007.  These records include a rheumatology 
consultation report of November 2004 indicating that the 
Veteran had a history of a cardiac murmur for which he took 
prophylactic antibiotics.  Cardiac examination revealed 
regular heart rate and rhythm with III/VI holosystolic 
murmur.  X-ray films of the chest taken in June 2005 revealed 
no acute cardiopulmonary disease.  An August 2005 ultrasound 
showed minimal scattered bilateral atherosclerotic plaque 
without evidence of hemodynamically significant carotid 
stenosis.  An echocardiogram was conducted in August 2006 
which revealed diastolic dysfunction, mild aortic stenosis 
and mild tricuspid valve regurgitation.  When evaluated by 
Dr. L. in February 2007, heart rate and rhythm were regular 
without any evidence of murmurs.  

Also on file is a private medical statement of Dr. B. dated 
in October 2008, indicating that the Veteran's medical 
conditions included moderate aortic stenosis; hypertension 
and transient ischemic attacks.  Dr. B. noted that the 
Veteran's cardiac status had been declining over the past few 
years and that he might require aortic valve replacement in 
the future.  

Analysis

At the time of the March 1946 rating decision, the RO denied 
service connection for a heart condition reasoning that there 
was no indication of heart trouble on physical examination at 
the time of discharge.  However, as has been summarized by 
the Board above, the STRs included evidence of a systolic 
murmur in records dated in 1942 and the discharge examination 
report of 1945 noted that the Veteran had been on limited 
duty due to heart problems with symptoms of with dyspnea and 
palpitation on exertion.  

Since the March 1946 rating decision, the record now includes 
evidence of heart murmurs which have been shown on occasion 
by records dated from 2003 to 2007.  In addition, it appears 
that a current clinical heart condition is manifested as 
shown by VA and private medical report dated between 2003 and 
2007, which document evidence of a mitral valve disorder, as 
well as transient ischemic attacks.  

The record now establishes the presence of a currently 
diagnosed heart condition and contains evidence which leaves 
open and unanswered the possibility of chronicity of cardiac 
symptomatology since service or in the alternative an 
etiological relationship between at currently diagnosed heart 
condition and the Veteran's period service.  To reopen a 
claim, the claimant does not have to demonstrate that the new 
evidence would necessarily change the outcome of the prior 
denial.  See Hodge v. West, 155 F.3d. 1356, in which the 
Federal Circuit Court held that the threshold of probative 
value or persuasiveness of evidence to be new and material is 
rather low.  Hodge, at 1363.  Essentially, the additional 
evidence received since the March 1946 rating decision, when 
evaluated in light of the evidence which was on file at the 
time of the March 1946 rating decision, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented.  Consequently, the service connection 
claim for a heart condition is reopened and the claim is 
granted to this extent.

However, additional evidentiary development is required prior 
to adjudication of this claim on the merits; as such, this 
claim is further discussed in the Remand below.

	B.  New and Material Evidence - Skin Disorder

The evidence on file and considered at the time of the March 
1946 rating decision primarily consists of the Veteran's 
STRs.  An induction examination report of February 1942 shows 
that an evaluation of the skin revealed scars on the fingers 
of the right hand and tinea of the feet.  When the skin was 
evaluated in November 1942, there was no evidence of any 
eruptions.  In March 1945, the Veteran was treated for 
impetigo of the face and neck.  In May 1945, he was treated 
for mild sycosis vulgaris of the face, cause undetermined.  
The discharge examination report of November 1945 revealed 
that an examination of the skin revealed only scarring, which 
existed prior to service.  

The March 1946 rating action reflects that service connection 
for a skin condition claimed as impetigo was denied, as this 
was not found on physical examination at the time of 
discharge from service.  The Veteran was advised of that 
decision in March 1946 and did not appeal it.  

Evidence added to the file since the 1946 rating decision 
includes VA medical records dated from 2003 to 2007.  Those 
records indicate that the Veteran has a skin condition 
diagnosed as vitiligo, which was described as stable.  

In a statement provided by the Veteran dated in June 2007, he 
reported that he was told by a battalion surgeon during 
service that he had impetigo of the skin.  

A VA examination of the skin was conducted in August 2007 and 
the claims file was reviewed.  The examiner noted that the 
Veteran had been treated for both impetigo and sycosis 
vulgaris of the face during service in 1945.  The Veteran 
reported that after service these conditions healed and he 
had no further eruptions affecting the face or other parts of 
the body.  The examination report noted that these conditions 
resolved with no recurrence since November 1945.  The Veteran 
reported that he had not been treated for any skin disease 
during the past 12 months.  Physical examination revealed no 
pustular eruption on the face or anywhere else on the body 
and no scarring from impetigo.  A diagnosis of no indication 
of impetigo was made, and the examiner noted that there was 
no history of impetigo after discharge from service.  The 
examiner did state that the Veteran has vitiligo partialis of 
some of the fingers, but it was stated to be not related to 
pH of impetigo while in service.  The examiner further 
explained that impetigo of the face which was treated during 
service, resolved without residuals.   

Analysis

With respect to the claim for a skin disorder, much of the 
evidence submitted subsequent to the March 1946 rating 
decision is new, in that it was not previously of record.  
However, it is not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  

In this regard, the newly submitted evidence has established 
the following: (1) that Veteran has a currently manifested 
skin condition, diagnosed as vitiligo, which in August 2007 
the VA examiner stated it was unrelated to impetigo in 
service; (2) that there is no current diagnosis of impetigo; 
and (3) that impetigo treated during service resolved without 
post-service recurrence or residuals.  The newly presented 
evidence also (4) fails to establish or even suggest that any 
currently diagnosed skin condition has been chronically 
manifested since service or is in any way etiologically 
linked to the Veteran's period of active service, to include 
to any skin disorder treated therein.  

Evidence dated subsequent to the March 1946 rating decision 
reflects that vitiligo has been diagnosed and treated since 
2003, without any mention or suggestion of service etiology 
or a service-relationship, or of chronicity and/or continuity 
since service.  Indeed, the August 2007 VA examination report 
discounts any connection with impetigo in service.  In Morton 
v. Principi, 3 Vet. App. 508 (1992), the Court held that 
medical records merely describing the Veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  In related 
cases, the Court held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus (i.e., 
a connection to an in-service event), does not constitute new 
and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

In addition, while the VA examination report of 2007 is new, 
it provides no basis for reopening the service connection 
claim for a skin disorder.  Specifically, this evidence is 
not material, as evidence that is unfavorable to a claimant 
is not new and material.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992).  The 2007 VA examination report reflects 
that there were no indications of impetigo, and includes a 
negative medical opinion to the effect that impetigo which 
was treated in service resolved without any post-service 
recurrence or residuals.  

In summary, since the March 1946 rating action, no new 
evidence has been added to the file which in any way 
establishes or even suggests that an etiological relationship 
exists between a currently diagnosed skin disorder and 
service.  As a related matter, no evidence has been presented 
subsequent to the final March 1946 rating decision, which 
even suggests chronicity or continuity of a skin condition 
since service.  

The Veteran's statements and contentions regarding his 
opinion that an etiological relationship exists between a 
claimed skin disorder and service (to include any incident 
therein) are essentially cumulative and redundant of 
contentions made prior to the March 1946 rating decision, and 
thus are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  Moreover, in Moray v. Brown, 
5 Vet. App. 211, 213 (1993), the Court opined that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.

The Veteran maintains that he is a combat Veteran, such that 
the provisions of 38 U.S.C.A. § 1154(b) are applicable in 
this case.  This provision states, in pertinent part, that in 
any case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a 
combat related disease or injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.  
Available service personnel records reveal that he 
participated in the following battles and campaigns: Southern 
France, Central Europe, the Rhineland.  His decorations and 
citations include "European  African Middle Eastern Service 
Medal.  He maintains that he served as a soldier, through 
invasions of North Africa and in Europe, and participated in 
the Battle of the Bulge.  The Veteran's DD 214 reflects that 
his military occupational specialty was lithographic 
draftsman.  But such records do not show that he received 
receive any wounds, or other decorations or citations 
indicative of actual combat.  In any case, all of this 
evidence was of record at the time of the last prior denial.  
As the issue of entitlement to service connection for a skin 
disorder is not being reopened, the Board finds that even if 
it is assumed that the Veteran engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are applicable under the circumstances of this case. 

In summary, absent even a suggestion in the evidence 
presented since the March 1946 rating decision of a chronic 
skin disorder that is etiologically related to service, the 
evidence fails to relate to an unestablished fact necessary 
to substantiate the claim, and it therefore is not material.  
Accordingly, the Board finds that the evidence presented 
subsequent to the March 1946 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the Veteran's service connection 
claim for a skin disorder, claimed as impetigo.  38 U.S.C.A. 
§ 5108.  Because the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable and the claim remains denied.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having been received, the service 
connection claim for a heart condition, to include a 
rheumatic heart condition is reopened and the claim is 
granted to this extent.  

New and material evidence not having been received, the 
service connection claim for a skin disorder, claimed as 
impetigo, is not reopened and remains denied.


REMAND

Having reopened the service connection claim for a heart 
condition, does not end the Board's inquiry.  Rather, it 
places upon VA the duty to assist the appellant in the 
development of the merits of the claim by obtaining relevant 
records which could possibly substantiate the claim and 
conducting appropriate medical inquiry.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994).  38 U.S.C.A. § 5107(a).

Essentially, the Veteran has not been afforded a VA 
examination to assess the nature and etiology of his heart 
condition.  In this regard, the Veteran himself maintains 
that he had a rheumatic heart condition prior to entering 
service.  The enlistment examination does not disclose any 
such condition, but that does not foreclose the possibility 
that a heart condition existed prior to service, as clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  In addition, a pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The STRs mention heart-related symptomatology including a 
murmur, dyspnea and palpitation on exertion and it was noted 
in the separation report that the Veteran had been on limited 
service because of his heart.  Medical records dated from 
2003 forward document occasional findings of a heart murmur 
and indicate that the presence of a mitral valve disorder.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  Because considerable questions remain regarding the 
potential relationship between the Veteran's heart condition 
and his military service, on remand an examination should be 
conducted and opinion obtained which adequately addresses the 
Veteran's pertinent medical history.  Therefore, a medical 
opinion will be sought in this case addressing the viable 
theories of entitlement raised by the Veteran in this case.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
38 C.F.R. § 3.159(c)(4) (an examination or opinion is 
necessary if the evidence of record does not contain 
sufficient medical evidence to make a decision on the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran shall be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his service connection claim 
for a heart condition that have not yet 
been associated with the claims folder.  
Appropriate steps shall be taken to 
obtain any identified records.

2.  Schedule the Veteran for an 
examination with an appropriately-
qualified clinician to determine the 
nature and etiology of his heart 
condition.  The claims folder and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies shall be 
conducted.  After conducting an 
examination of the Veteran, the examiner 
shall diagnose any and all currently 
manifested heart disorders and provide an 
opinion(s) as to the following questions:

a)  Whether there is clear and 
unmistakable evidence that any of the 
currently diagnosed heart ailments 
preexisted the Veteran's entry into 
active duty in February 1942 service, and 
if so, whether it is at least as likely 
as not (a 50 percent probability or 
greater) that such heart disease was 
permanently aggravated (i.e., chronically 
worsened) beyond the natural progression 
of the disease; and

b)  If it is determined that any of the 
currently diagnosed heart ailments did 
not preexist service, whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any such 
heart disorder(s) was incurred during 
service or the first post-service year, 
or is otherwise at least as likely as not 
etiologically related to service.

A report of the examination shall be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
shall explain any opinion provided, and 
to include supporting references to the 
Veteran's medical record.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for a heart condition should 
be readjudicated.  If the determination 
is adverse to the Veteran, he and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


